Citation Nr: 0215084	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  01-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for 
bronchial asthma, currently assigned a 30 percent evaluation.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from June 1992 to June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that determination, the RO 
denied a claim seeking an evaluation in excess of the 
currently assigned 30 percent evaluation. 

The appellant asked for a hearing, which the RO scheduled for 
April 2001.  He did not report for that hearing.  


FINDINGS OF FACT

The appellant's bronchial asthma is manifested by pulmonary 
function testing measurements of FEV-1 of 56- to 70-percent 
predicted, FEV-1/FVC of 56 to 70 percent, and daily 
inhalational or oral bronchodilator therapy or inhalational 
anti-inflammatory medication, and intermittent courses of 
systemic corticosteroids (at least three per year).  


CONCLUSION OF LAW

The criteria for a 60 percent rating for bronchial asthma, 
and no more, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.97, Diagnostic Code 6602 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The appellant filed this 
claim in September 1999, and that same month the RO sent the 
appellant a letter telling him that a VA examination would be 
needed to evaluate his claim.  He was told he would be 
notified of the date, place, and time to report.  Thus, he 
was informed that he would be responsible for appearing for 
the examination, and VA would be responsible for providing 
the required examination.  By a November 1999 letter, the RO 
informed him of its decision and, by a copy of that rating 
decision, of the evidence supporting and opposing that 
determination.  In a December 2000 statement of the case, the 
RO told the appellant of the criteria for proving the claim 
and the evidence considered in evaluating the claim.  
Thereafter, the veteran submitted private treatment records 
and prescription medication records containing information 
necessary to evaluate his claim.  By a September 2001 
supplemental statement of the case, the RO listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  The appellant has 
submitted copies of some private treatment records, letters 
from coworkers, and statements from a treating doctor.  While 
it is clear that not all of the veteran's private treatment 
records themselves have been requested or received, the 
evidence of record is sufficient to decide the veteran's 
appeal.  As this determination is favorable to the veteran, 
any failure in the duty to assist by obtaining all of his 
treatment records is, at worst, harmless error.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO afforded the appellant VA 
examinations in October 1999 and June 2001.  

On appellate review, the Board sees no areas in which further 
development is required.  As noted above, any failure to 
fully comply with the VCAA has not prejudiced the veteran in 
this instance.  While full development would indicate an 
effort to obtain actual copies of treatment records from the 
doctor who has submitted letters summarizing treatment, the 
Board has found sufficient evidence to grant the appeal, and 
further delay to develop more evidence in support of the 
claim would not benefit the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO poses no harm or prejudice to the 
appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  



II.  Analysis

A.  Schedular Rating

The appellant has established service connection for 
bronchial asthma, evaluated as 30 percent disabling.  In 
September 1999, he filed this claim seeking an increased 
evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.

The disability is currently assigned a 30 percent evaluation 
based on the criteria of Diagnostic Code 6602 for bronchial 
asthma, which is evaluated by the following criteria: 

100 percent:  FEV-1 less than 40-percent predicted, 
or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.   

60 percent:  FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  

30 percent:  FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  

38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).  

On VA examination in October 1999, the veteran reported a 
history of development of respiratory problems in 1998, with 
increased symptoms in 1999.  He reported that he had never 
had to have an emergency airway or be hospitalized for 
asthma.  On examination, his lungs were clear to auscultation 
without wheezes, rales, or rhonchi in all lobes on the 
posterior and lateral chest.  The diagnoses included reactive 
airway disease/asthma.  His medications included daily 
inhalational bronchodilator and inhalational anti-
inflammatory medication.

Post-bronchodilator pulmonary function testing showed mild 
obstructive ventilatory defect with no response to 
bronchodilator and measured FEV1 of 83 percent predicted and 
FEV1/FVC of 71 percent.  These measurements correspond with 
the criteria for a 10 percent evaluation (FEV-1 of 71- to 80-
percent predicted, or FEV-1/FVC of 71 to 80 percent).  The 
requirement for daily inhalational bronchodilator and 
inhalational anti-inflammatory medication, however, 
corresponds to the requirements for a 30 percent evaluation.  
It does not show FEV-1 of 40- to 55-percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or at least monthly visits to 
a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, as required for a 60 
percent evaluation, the rating next higher than the current 
evaluation.  

A private physician stated in a February 2001 report that he 
had treated the appellant since September 1997.  He had seen 
him three times in 1997, one time in 1998, three times in 
1999, and four times in 2000.  He was on daily 
bronchodilators.  The physician indicated that pulmonary 
function testing showed a slight decrease consistent with an 
asthmatic airway.  FEV1 of 78 percent predicted, FEV1/FVC of 
69.5 percent, and daily bronchodilators correspond to the 
currently assigned 30 percent evaluation.  The physician's 
statement and other clinical records do not show FEV-1 of 40- 
to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, as 
required for a 60 percent evaluation, the rating next higher 
than the current evaluation.  

However, other evidence submitted by the veteran or provided 
by VA does support a 60 percent evaluation.  VA examination 
in June 2001 revealed a diagnosis of bronchial asthma with 
fairly severe functional deficit and multiple days lost at 
work.  His daily medication included inhalational 
bronchodilators or inhalational anti-inflammatory medication.  
The appellant reported treatment with steroids six times 
within the previous year.  

Post-bronchodilator pulmonary function tests that month 
revealed FEV1 of 73 percent predicted, which corresponds to 
the criteria for a 10 percent evaluation) and FEV1/FVC of 69 
percent, which falls within the criteria for the currently 
assigned 30 percent evaluation.  The examination also noted 
daily inhalational bronchodilator and inhalational anti-
inflammatory medication, another criteria for the currently 
assigned 30 percent evaluation.  

The veteran reported to the VA examiner that he had been 
prescribed a course of steroids six times within the past 
year.  The veteran's private physician, Dr. Fournier, did not 
report these episodes in his letters.  However, the veteran 
submitted prescription records showing that, in December 
1999, he was prescribed prednisone (a systemic 
corticosteroid) for four days.  In January 2000, he was 
prescribed a five-day course of prednisone.  In May 2000, he 
was prescribed a 10-day course of prednisone.  On July 29, 
2000, he was prescribed a 12-day course of prednisone by one 
physician and, on August 4, 2000, a five-day course by 
another.  Clearly, these prescription records show that the 
veteran, during an eight-month period, had four intermittent 
courses of systemic corticosteroid use for his asthma.  (The 
Board counts the July 29 and August 4 prescriptions to be one 
course, since the 12-day prescription had not expired when 
the August 4 prescription was filled.)  Thus, although the 
veteran's pulmonary functions tests have never reached the 
severity to support a 60 percent evaluation, the rating 
criteria are stated in the alternative, and the evidence 
shows that he meets one of the alternative criteria.

The evidence does not, however, show that the criteria for a 
100 percent rating are met or nearly approximated.  His 
pulmonary function test results being far better than 
required for a 60 percent rating, they certainly would not 
approximate the criteria for the 100 percent rating.  
Furthermore, the veteran's prescription records show that he 
does not require daily use of systemic high dose 
corticosteroids or immuno-suppressive medications.  The fact 
that he has had intermittent, short-term prescription of low-
dose corticosteroids shows that his use is not daily and not 
high-dose.

B.  Extraschedular

The RO also considered whether entitlement to an 
extraschedular evaluation was warranted.  In exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2002).  In this case, there 
is no evidence that the regular schedular standards are 
inadequate to compensate the average earning capacity 
impairment due to bronchial asthma.  While the veteran has 
reported missing 52 days of work with exacerbations of asthma 
in a year's time, the 60 percent evaluation to be assigned 
under the rating criteria recognizes significant impairment 
in earning capacity.  Hospitalization for treatment of asthma 
is not shown.  Furthermore, the rating schedule provides 
criteria for assigning a 100 percent evaluation, which the 
veteran does not meet.  Accordingly, the regular schedular 
standards are not inadequate to evaluate the average 
impairment of earning capacity for bronchial asthma.  The RO 
appropriately declined to refer the claim for extraschedular 
consideration.


ORDER

A 60 percent rating for bronchial asthma is granted, subject 
to the applicable criteria governing the award of monetary 
benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

